Citation Nr: 0028704	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-04 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to July 
1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to service connection 
for PTSD.

In an August 1998 rating decision, the veteran was 
adjudicated by the VA to be incompetent as of August 20, 
1998.  To date, however, there has been no appointment of a 
fiduciary to manage his VA benefits.


REMAND

Review of the record reveals that the veteran has been in 
receipt of Social Security Disability Benefits since 1989.  
Records pertaining to the award of such benefits by the 
Social Security Administration (SSA), if any, have not been 
associated with the record certified for appellate review.

The Board notes that there is some duty to assist a veteran 
in the completion of his application for benefits under 
38 U.S.C.A. § 5103(a), depending on the particular facts in 
each case.  Robinette v. Brown, 8 Vet. App. 69 (1995).  As 
the veteran has identified records which could possibly make 
his claim well grounded, and as these records are in the 
possession of the United States government, the Board 
believes that attempts must be made to obtain these records 
and associate them with the claims folder prior to reaching a 
decision in this case.  In view of the foregoing, the Board 
finds that additional evidentiary development is necessary.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the Social 
Security Administration, and request 
copies of the medical examination reports 
and treatment records reviewed by that 
agency in granting the appellant 
disability benefits.  See 38 U.S.C.A. § 
5106 (West 1991).  Efforts to obtain 
these records should also be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

2.  After the development requested above 
has been completed, the RO should again 
review the entire record and re-
adjudicate the veteran's claims for 
service connection, with special 
attention being made to all of the 
evidence obtained or submitted.

3.  If either determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  Thereafter, the 
appellant and his representative should 
be afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


